Exhibit 10.36

Name of Participant:  Ari Bousbib

Grant Date: December 31, 2015

IMS HEALTH HOLDINGS, INC.

2014 INCENTIVE AND STOCK AWARD PLAN

 

Restricted Stock Agreement

Pursuant to the IMS Health Holdings, Inc. 2014 Incentive and Stock Award
Plan  (as amended from time to time, the “Plan”), IMS Health Holdings, Inc. (the
“Company”) has granted to the Participant named above, on the grant date set
forth above (the “Grant Date”), an award (the “Award”) of 923,962 shares of
restricted stock (the “Restricted Stock”) under Section 6(d) of the Plan,
subject in all cases to vesting and other terms and conditions set forth in this
Restricted Stock Agreement (the “Agreement”).  For the avoidance of doubt, the
total number of shares of Restricted Stock subject to the Award are subject to
adjustment pursuant to Section 10 of the Plan.  A condition of the issuance of
the Restricted Stock is that Participant remain employed from October 27, 2015
through December 31, 2015, which services are deemed to have a value not less
than the aggregate par value of the Restricted Stock.

1.Vesting.  The Restricted Stock will vest as to 50% of the shares on the second
anniversary of the Grant Date and as to the remaining 50% of the shares on the
fourth anniversary of the Grant Date if, on the applicable vesting date, the
Participant is and has been at all times since the Grant Date, either employed
by the Company or one of its subsidiaries or in service to the Company as a
director; provided, however, that the Restricted Stock is subject to accelerated
vesting in accordance with Section 4(b).  Prior to vesting, the Company may
retain in its possession the share certificate or other evidence of ownership
(but Participant will be and remain the owner of the shares).  

2.Use of Certain Defined Terms.  Capitalized terms used in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.  In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the Plan shall control.

3.Evidence of Ownership of Shares; Delivery Upon Vesting.  

(a)As an Award of Restricted Stock, the shares will be issued to the Participant
as of the Grant Date.  Any Stock certificate or other evidence of ownership of
the Restricted Stock will be in the name of Participant but will be held by the
Company until the restrictions set forth herein have lapsed, and will bear a
legend substantially as follows:

“The shares of Common Stock evidenced hereby are subject to the terms and
conditions of a Restricted Stock Agreement dated December 31, 2015 between the
registered owner and IMS Health Holdings, Inc.; such shares are subject to
forfeiture under the terms of such Agreement; and such shares shall not be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated except pursuant to the provisions of such Agreement.  A copy of
such Agreement is available from IMS Health Holdings, Inc. upon request.”

Participant will have voting rights with regard to the Restricted Stock.

 

(b)Participant agrees that, upon request of the Company, he will deliver to the
Company stock powers or other instruments of transfer or assignment, duly
endorsed in blank with signature guaranteed, corresponding to each certificate
for Restricted Stock or distributions thereon.  If Participant shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, Participant hereby irrevocably appoints the Secretary of the Company
as his attorney-in-fact to execute and deliver

--------------------------------------------------------------------------------

any such power or other instrument which may be necessary to effectuate the
transfer of the Restricted Stock (or assignment of distributions thereon) on the
books and records of the Company.

(c)Upon vesting of the Restricted Stock, the risk of forfeiture will lapse and
evidence of ownership of the shares immediately will be delivered to the
Participant free of the restrictions on transferability otherwise imposed under
this Agreement and free of such risk of forfeiture (except for any applicable
recoupment or clawback policy of the Company).  The method of delivery will be
in the discretion of the Company, either by delivery of one or more share
certificates to the Participant, delivery of the shares to a financial
institution for the account of the Participant or delivery in any other
commercially reasonable manner as may be determined by the Company.  

(d)The Participant’s sales or other dispositions of shares of Stock following
vesting will be subject to applicable restrictions under Company policies
applicable to the Participant, including those covering insider trading by
employees.

 

4.Termination of the Award.

(a)If the Participant’s employment by and service as a director of the Company
and its subsidiaries (“Employment”) ceases for any reason prior to the vesting
of shares of Restricted Stock, such unvested shares will be forfeited
immediately unless otherwise determined by the Committee and subject to Section
4(b) below.  Other provisions of the Plan and this Agreement, including Sections
7 and 8, may result in the termination and forfeiture of the Award or portions
thereof prior to vesting.

(b)In the event there occurs a Covered Transaction or Change in Control in which
there is no assumption, continuation, substitution or cash-out of all or a
portion of this Award (the “Terminating Restricted Stock”), the Terminating
Restricted Stock will vest immediately before the consummation of the Covered
Transaction or other event relating to the Change in Control that would cause
the Common Stock to cease to be outstanding.  In the case of a Covered
Transaction or a Change in Control in which the Restricted Stock will be
assumed, continued, or substituted for (the “Continuing Restricted Stock”), in
the event that, at or within 24 months after such Covered Transaction or Change
in Control, (i) the Company terminates the Participant’s employment without
Cause, (ii) the Participant terminates his employment for Good Reason, or (iii)
an Expiration Termination occurs, the Continuing Restricted Stock will become
fully vested immediately before such termination. For this purpose, the terms
“Cause,” “Expiration Termination” and “Good Reason” have the meanings as defined
in the Employment Agreement between the Participant and the Company, as in
effect at the Grant Date.

5.Dividends and Adjustments.  In the event that the Company declares and pays
regular cash dividends on Stock, any such dividends on the Restricted Stock
payable prior to vesting will be retained by the Company and not paid to
Participant (or, if delivered to the Participant, immediately will be returned
by Participant to the Company).  Dividends other than regular cash dividends
will result in an adjustment to the Award under Section 10 of the Plan (in which
case the adjustment will be in lieu of payment of any such dividend). Shares of
Stock or other property that directly or indirectly result from adjustments to a
share of Restricted Stock shall be subject to the same risk of forfeiture,
restriction on transferability and other terms and conditions as apply to such
granted share of Restricted Stock.

6.Income Tax and Social Insurance Withholding.  Regardless of any action the
Company takes with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, fringe
benefit, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Award, including the grant of the Restricted Stock, the
vesting of the Restricted Stock, the subsequent sale of any shares of Stock
resulting from the Award and the receipt of any dividends or other amounts
resulting from any adjustment to the Award, and (b) does not commit to structure
the terms of the Award or any aspect of the Award to reduce or eliminate the
Participant’s liability for Tax-Related Items.  Participant is hereby advised
that he is permitted under United States federal income tax

2

--------------------------------------------------------------------------------

law to elect (by filing a “Section 83(b)” election with the Internal Revenue
Service) to be taxed on the compensation value of the Restricted Stock at the
Grant Date, and agrees that if he makes such an election he will notify the
Company immediately.  Unless the Participant has, in advance of the vesting of
the Restricted Stock, made other arrangements satisfactory to the Company to
satisfy withholding obligations, if the Participant’s country of residence
(and/or the country of employment, if different) requires withholding of
Tax-Related Items, the Company will withhold a sufficient number of whole shares
of Stock that become vested having an aggregate fair market value sufficient to
pay the minimum Tax-Related Items required to be withheld with respect to the
vesting of the Restricted Stock.  The cash equivalent of the shares of Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items.  Alternatively, the Company may withhold the minimum Tax-Related Items
required to be withheld with respect to the shares of Stocks in cash from the
Participant’s regular salary and/or wages or any other amounts payable to the
Participant.  In the event the withholding requirements are not satisfied
through the withholding of shares of Stock by the Company or through the
Participant’s regular salary and/or wages or other amounts payable to the
Participant, no shares of Stock will be released to the Participant (or the
Participant’s estate) upon vesting of the Restricted Stock unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items that the
Company determines, in its sole discretion, must be withheld or collected with
respect to such Restricted Stock.  By accepting this grant of Restricted Stock,
the Participant expressly consents and agrees to the withholding of shares of
Stock and/or withholding from the Participant’s regular salary and/or wages or
other amounts payable to the Participant as provided for hereunder.  All other
Tax-Related Items related to the Restricted Stock are the Participant’s sole
responsibility.

7.Transferability.  The Restricted Stock, Participant’s related rights and this
Agreement are personal to the Participant, are non-assignable and are not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.  Any attempted transfer, assignment,
pledge or other disposition of the Restricted Stock, any rights granted under
this Agreement or this Agreement that is contrary to the provisions of the Plan
or this Section 7 shall be null and void.  Except as permitted by the Plan, the
delivery of any evidence of ownership of the Restricted Stock will be made,
during the Participant’s lifetime, only to the Participant.   A permitted
transferee will have the rights of the Participant with regard to any
transferred Award, subject to any limitations imposed by the Company.

8.Forfeiture; Recovery of Compensation.  

(a)The Committee may determine that the Restricted Stock will be forfeited or
release of the evidence of ownership of the shares will be delayed if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan (including, but not limited to, Section 6, Section 8(b)
and Section 9).

(b)By accepting this Award, the Participant expressly acknowledges and agrees
that his or her rights, and those of any permitted transferee, with respect to
the Restricted Stock, including to shares following vesting and proceeds from
the disposition thereof, are subject to Section 9 of the Plan (including any
successor provision). Nothing in the preceding sentence shall be construed as
limiting the general application of Section 11(e) of this Agreement.

3

--------------------------------------------------------------------------------

9.Other Undertakings.  To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, an “IMS Company” and
collectively, the “IMS Companies”), including the confidential information of
the IMS Companies and the confidential information of their respective
customers, data suppliers, prospective customers and other companies with which
the IMS Companies have a business relationship, and in consideration of the
covenants and promises and other valuable consideration described in this
Agreement, the Company and the Participant agree as follows.

(a)The Participant acknowledges and agrees that he is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he has executed with an IMS
Company, which covenants and agreements are incorporated herein by reference and
shall survive any exercise, expiration, forfeiture or other termination of this
Agreement or the Restricted Stock issued hereunder. The Participant also
acknowledges and agrees that the Company shall be an affiliate for purposes of
such restrictive covenant and confidentiality agreements.

(b)The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

(i)The Participant acknowledges and agrees that he is and will remain bound by
the non-competition, non-solicitation and other covenants contained in the
restrictive covenant and confidentiality agreement(s) that he has executed with
any of the IMS Companies to the fullest extent permitted by law.  

(ii)The Participant further acknowledges and agrees that the period during which
the non-competition and non-solicitation covenants in such agreement(s) will
apply following a termination of Employment shall be extended from twelve (12)
months to eighteen (18) months; provided, however, that the remedies available
for breach of any non-competition or non-solicitation covenants during such
extended six-month period shall be limited to the following:  (x) to the extent
then outstanding, the forfeiture of the Restricted Stock for no consideration,
and (y) to the extent the Restricted Stock has vested on or after the date that
is eighteen (18) months before the Participant’s cessation of Employment, with
respect to the shares of Stock that became vested (including shares of Stock
withheld for taxes), the Participant shall pay to the Company an amount equal to
(A) the aggregate fair market value of such shares of Stock as of the date of
vesting, plus (B) the excess, if any, of the aggregate proceeds of all sales of
such shares of Stock over the amount described under subsection (A) above.  (For
this purpose, the Participant’s earliest sales of shares following vesting will
be deemed sales of the vested shares of Restricted Stock.)  The Company shall
also be entitled to the foregoing remedies in the event of a material breach of
any confidentiality, non-disclosure or other similar covenant contained in the
restrictive covenant and confidentiality agreement(s) that the Participant has
executed with an IMS Company.

(iii)The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 9(b)(ii) of this Agreement and (b) any provision of applicable law or
Company policy relating to cancellation, recoupment, rescission or payback of
compensation and expressly agrees that the Company may take such actions as are
necessary to effectuate such policy (as applicable to the Participant) or
applicable law without further consent or action being required by the
Participant.  For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s shares of Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Stock and/or
other amounts to the Company.  To the extent that the terms of this Agreement
and such policy conflict, the terms of such policy shall prevail.  

4

--------------------------------------------------------------------------------

(iv)By accepting the Restricted Stock, the Participant consents to one or more
deductions from any amounts any IMS Company owes the Participant from time to
time in an aggregate amount equal to all amounts described in subsection (ii)
above, to the extent such deductions are permitted by applicable law.  Any such
deduction from an amount that constitutes a deferral of compensation under Code
Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

10.Governing Law and Venue.

(a)This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

(b)Any legal proceeding arising out of this Plan or this Agreement shall be
brought exclusively in the Federal or State courts located in the State of
Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable Federal laws.

11.Miscellaneous.

(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b)The Company reserves the right to impose other requirements on the Award, any
shares of Stock issued pursuant to the Restricted Stock and the Participant’s
participation in the Plan to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan.  Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

(c)The delivery of evidence of ownership of shares upon vesting of the
Restricted Stock will be contingent upon the Company’s receipt of any agreement,
statement or other evidence that the Company and/or the Committee may require to
satisfy itself that such delivery pursuant to this Agreement and any subsequent
resale of the shares of Stock will be in compliance with all applicable laws and
regulations and with the requirements hereof and of the Plan.  The determination
of the Committee as to such compliance shall be final and binding on the
Participant.  If the Company elects a method of delivery under Section 3 other
than delivery of a share certificate to Participant, Participant will be
required to take appropriate steps to cause any nominee to transfer shares into
the name of the Participant in order for Participant to become a record holder
of the shares upon such delivery.  

(d)This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference.  A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant. By accepting the Award,
the Participant agrees to be bound by the terms of the Plan and this
Agreement.  

(e)The Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.

(f)Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions thereof
in

5

--------------------------------------------------------------------------------

such jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.  No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action.

(g)The Restricted Stock is intended to be subject to Code Section 83 and
therefore be exempt from the requirements of Code Section 409A. The Plan and
this Agreement shall be administered and interpreted in a manner consistent with
this intent. If the Company determines that this Agreement is subject to Code
Section 409A and that it has failed to comply with the requirements of that
Section, the Company may, at the Company’s sole discretion and without
Participant consent, amend the Agreement to cause the terms and conditions of
the Agreement to comply with Code Section 409A or be exempt from Code Section
409A.

12.Data Privacy.  The Company hereby notifies the Participant of the following
in relation to the Participant’s personal data and the collection, processing
and transfer of such data in relation to the Award and the Participant’s
participation in the Plan pursuant to applicable personal data protection
laws.  The collection, processing and transfer of the Participant’s personal
data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Participant’s ability to participate in the Plan.  As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.  The Company holds certain personal information about the
Participant, including (but not limited to) the Participant’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor for the purpose of managing and
administering the Plan (“Data”).  The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence.  Data processing
operations will be performed in a manner that minimizes the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.  The Company will transfer Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  These recipients may be located in the European Economic Area, the
United States or elsewhere throughout the world.  The Participant hereby
authorizes (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on the Participant’s behalf to a broker or other third party
with whom the Participant may elect to deposit any shares of Stock acquired
pursuant to the Plan.  The Participant may, at any time, exercise the
Participant’s rights provided under applicable personal data protection laws,
which may include the right to (a) obtain confirmation as to the existence of
the Data, (b) verify the content, origin and accuracy of the Data, (c) request
the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) oppose, for legal reasons, the collection,
processing or transfer of the Data that is not necessary or required for the
implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan.  The Participant may seek to exercise
these rights by contacting the Participant’s local human resources manager.

6

--------------------------------------------------------------------------------

13.Acknowledgements and Acceptance.

In accepting this Award, the Participant acknowledges and agrees that, except as
may be provided under the terms of any employment agreement between Participant
and the Company:

 

(a)The Participant will have no claim or entitlement (1) to compensation or
damages in consequence of the termination of Employment for any reason
whatsoever and whether or not in breach of contract, insofar as such claim or
entitlement arises or may arise from his or her ceasing to have any rights under
the Plan or this Agreement, (2) to vesting of the Restricted Stock as a result
of such termination of Employment, except as expressly provided in this
Agreement, or (3) from the loss or diminution in value of the Restricted Stock
or shares of Stock following the vesting of the Restricted Stock (including due
to any delay in delivery of evidence of ownership following vesting); and, upon
the grant of the Award and in partial consideration for his or her participation
in the Plan and this Agreement, the Participant shall be deemed irrevocably to
have waived any such claim or entitlement.

(b)All questions arising under this Agreement and the Plan shall be decided by
the Committee in its sole discretion.

(c)Neither the grant of the Restricted Stock, nor the vesting of the Restricted
Stock or delivery of evidence of ownership of Stock will give the Participant
any right to be retained in the employ or service of the Company or any of its
subsidiaries, affect the right of the Company or any of its subsidiaries, to
discharge (as may otherwise be permitted under local law) or discipline the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.

(d)The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time.  

(e)The grant of the Restricted Stock under the Plan is a one-time benefit and
does not create any contractual or other right to receive Restricted Stock or
benefits in lieu of Restricted Stock in the future.  The terms of future
Restricted Stock, if any, will be determined by the Company in its sole
discretion, including, but not limited to, the form and timing of such Award,
the number of shares of Restricted Stock and the vesting provisions applicable
to the Restricted Stock.

(f)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

[Remainder of the page intentionally left blank.]




7

--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

IMS HEALTH HOLDINGS, INC.


 

 

/s/ Harvey A. Ashman

SVP, General Counsel & External Affairs

and Corporate Secretary


 

 

 

Agreed and Accepted:

 

/s/ Ari Bousbib

Participant

 

8